i          i        i                                                                          i       i       i




                                   MEMORANDUM OPINION

                                            No. 04-09-00189-CV

    IN RE ASHKENAZY ACQUISITION CORP., NEW RIVERCENTER MALL, L.P.,
        NEW RIVERCENTER GP, L.L.C., NEW RIVERCENTER MARKET, L.P.
                            and Barry LUSTIG


                                     Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: April 8, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 2, 2009, relators filed a petition for writ of mandamus and a motion for emergency

stay. The court has considered relators’ petition for writ of mandamus and is of the opinion that

relators are not entitled to the relief sought. Accordingly, the petition for writ of mandamus and the

motion for emergency stay are DENIED. See TEX . R. APP . P. 52.8(a).

                                                                      PER CURIAM




         … This proceeding arises out of Cause No. 2007-CI-00103, styled Stepping Stone Enterprises, Inc. d/b/a
           1

Steers & Beers Steakhouse and Saloon v. Ashkenazy Acquisition Corp., et al, pending in the 166th Judicial District
Court, Bexar County, Texas, the Honorable Martha Tanner presiding. However, the challenged order was signed by the
Honorable Peter Sakai, presiding judge of the 225th Judicial District Court, Bexar County, Texas.